DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/408,589, filed on May 10th, 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shimoda et al. (US 20190360176 A1 and Shimoda hereinafter).
Regarding Claim 1
Shimoda teaches a sensor system mounted on a vehicle (see Figs. 1 and 4-6; [0001]-[0002]), comprising:
a first sensor configured to detect information on a first area outside the vehicle (see Fig. 6, second distance sensor 112; Fig. 7, box S1; [0063]);
a second sensor configured to detect information on a second area that partially overlaps with the first area outside the vehicle (see Fig. 6, first distance sensor 111 and overlapping area Q1; Fig. 7, ;
a memory (see Fig. 1, position information acquisition unit 125) configured to store a positional relationship between the first sensor and the second sensor based on information detected in an overlapped area between the first area and the second area (see Fig. 7, box S3; [0064]-[0066]); and
a processor (see Fig. 1, displacement detection unit 121) configured to generate positional displacement information of the sensor system with respect to the vehicle, based on the information detected by at least one of the first sensor and the second sensor and the positional relationship (see Fig. 7, boxes S4-S5; [0066]; See also [0009] and [0100].).
Regarding Claim 2
Shimoda teaches the sensor system according to claim 1 (as discussed above in claim 1), further comprising:
a third sensor configured to detect information on a third area that partially overlaps with the first area outside the vehicle (see Fig. 5, third distance sensor 113 and overlapping area Q2; Fig. 8, box S11; [0078]. As discussed above, the second distance sensor in Shimoda corresponds to the first sensor in the instant application. Further, the third distance sensor in Shimoda corresponds to the third sensor in the instant application.),
wherein the memory stores a positional relationship between the first sensor and the third sensor based on information detected in an overlapped area between the first area and the second area (see [0078]-[0079]; See also [0073]), and
the processor generates positional displacement information of the sensor system with respect to the vehicle, based on the information detected by at least one of the first sensor, the second sensor, and the third sensor, and the positional relationship (see [0078]-[0079]; see also [0073]; [0097] and [0100]).
Regarding Claim 3
Shimoda teaches a method for inspecting a sensor system mounted on a vehicle (see Figs. 1 and 4-6; [0001]-[0002]), the method comprising:
disposing a first target in an area where a first area in which a first sensor detects information and a second area in which a second sensor detects information overlap with each other (see Fig. 5, first distance sensor 111, second distance sensor 112 and overlapping area Q1; See all of [0078]-[0079], specifically [0079 "...When a predetermined first target is placed in the first overlapping area Q1 where the first sensor detection area P1 of the first distance sensor 111 overlaps the second sensor detection area P2 of the second distance sensor 112 …"]; The first distance sensor corresponds to the first sensor and the second distance sensor corresponds to the second sensor.);
determining a reference position of the first sensor based on a detection result of the first target by the first sensor (see all of [0079], specifically [0079 "...the positional displacement detection unit 121 compares first position information of the first target that is acquired from the distance image data of the first distance sensor 111…"]);
determining a positional relationship between the first sensor and the second sensor based on a detection result of the first target by the second sensor and the reference position (see all of [0079], specifically [0079 "...the positional displacement detection unit 121 compares first position information of the first target that is acquired from the distance image data of the first distance sensor 111 by the position information acquisition unit 125 to second position information of the first target that is acquired from the distance image data of the second distance sensor 112 by the position information acquisition unit 125..."]);
detecting a second target by at least one of the first sensor and the second sensor in a state where the sensor system is mounted on the vehicle (see all of [0079], specifically [0079 "...In addition, when a predetermined second target is placed in the second overlapping area Q2 where the second sensor detection area P2 of the second distance sensor 112 overlaps the third sensor detection area P3 of the third distance sensor 113..."]; [0002 "...As a sensor (detection unit) is mounted on the main body of the construction machine..."]); and
detecting positional displacement of the sensor system with respect to the vehicle, based on a detection result of the second target and the positional relationship (see all of [0079], specifically [0079 "...the positional displacement detection unit 121 compares third position information of the second target that is acquired from the distance image data of the second distance sensor 112 by the position information acquisition unit 125 to fourth position information of the second target that is acquired from the distance image data of the third distance sensor 113 by the position information acquisition unit 125. The positional displacement detection unit 121 thus detects a positional displacement of the second distance sensor 112 based on a result of comparison between the first position information and the second position information and a result of comparison between the third position information and the fourth position information..."]; see also [0097] and [0100]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Van Dijk et al. (US 20190077412 A1 and Van Dijk hereinafter) and Shimazaki et al. (US 20100201810 A1 and Shimazaki hereinafter). Van Dijk teaches a method for calibrating an object detection sensor system on a vehicle. A plurality of sensors detect a same target marker and use the resulting information to determine a position of each sensor with respect to the vehicle (see at least the Abstract).  Shimazaki teaches an apparatus comprising a moving camera and fixed camera mounted on a vehicle. The cameras detect a same target object and use the resulting information to determine a positional relationship between the moving camera and the fixed camera (see at least the Abstract). It is noted that these references could be used to render obvious the examined claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384.  The examiner can normally be reached on Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664